Citation Nr: 1735009	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's current health problems including Parkinson's disease, tremors, heart damage, dementia, lung damage, and kidney damage due to surgical treatment and post-operative care by the Department of Veterans Affairs (VA) beginning in December 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and AY



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to December 1959.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This case was previously before the Board in May 2016.

In March 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2016, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in January 2017.  On January 31, 2017, a letter was sent to the Veteran notifying him that an opinion had been received and enclosing that medical opinion.  The Veteran was notified that he had 60 days to respond.  A March 29, 2017 brief from the Veteran's representative was received.  Accordingly, the Board may proceed to adjudicate the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has an additional disability, anastomotic leak and its residuals, which were caused by surgical treatment (a right hemicolectomy) provided by VA in December 2008 and January 2009.

2.  An anastomotic leak is a known possible side effect of a hemicolectomy, and, as such, is a reasonably foreseeable event.

3.  Additional disability caused by the right hemicolectomy and any residuals is not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include a failure to obtain informed consent before the surgical procedure and the proper standard of care was followed.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of additional disability following a right hemicolectomy have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in August 2009.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records.  The Board finds that the Veterans Health Administration (VHA) opinion obtained in this case is adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there has been substantial compliance with its prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the Veteran's December 2008 consent form has been associated with the claims file, and a VHA medical opinion concerning the claim has been obtained.  Accordingly, all directives have been met.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ noted the issue on appeal and elicited testimony regarding the VA surgical operations and the Veteran's alleged symptoms.  Not only was the issue explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim, here, clarity regarding whether there was negligence on the part of VA, to include after surgery, was also discussed.  See Bryant, 23 Vet. App. at 497.  A deficiency was found in the evidence, to include the lack of a consent form and a medical opinion without fully supported rationale, and the claim was remanded to correct such deficiency.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Based on the foregoing, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws and Regulations

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of an additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Facts and Analysis

Through statements and March 2016 Board hearing testimony the Veteran has contended that he incurred additional disability as a result of a negligent surgical procedure and the inferior nature of the inpatient care that he received at a VA medical facility.  In essence, he alleges that the surgeon's improper placement of a surgical staple, during a right hemicolectomy in December 2008, resulted in an anastomotic leak which required a second surgery in January 2009.  This led to a protracted hospitalization complicated by sepsis and pneumonia which caused or aggravated his Parkinson's disease, tremors, heart damage, dementia, lung damage, and kidney damage.  He argues that the leak and the aggravation of his disorders are his additional disability.

A review of the December 2008 pre-operative surgeon's note shows that the Veteran received prior notification of the risks, benefits, alternatives, and procedures pertaining to his situation.  A signed informed consent form is of record.  The risks were explained to the Veteran including, but not limited to, the risk of an anastomotic leak (which was the first risk listed on the signed form).  Further, it was noted that the leak of colonic anastomosis could occur "even after thoroughly checking it in the operating room."  

In a September 2010 VA opinion report, the examiner he reviewed the claims folder including admission and operative notes of his initial admission in December of 2008 and his subsequent readmission in January 2009 as well as his readmission in November 2009 for a diverting proximal loop ileostomy secondary to his intra-abdominal catastrophe.  The examiner also reviewed nursing notes while in the hospital and discussed with the chief of surgery at the VA.  A known complication of colon resection is a possible (5% national average) leak at the point of surgical resection and reconnection in the best of surgical hands.  Unfortunately the Veteran's present medical problems are the complications of the above surgeries and resultant anastomotic leak with subsequent revision surgery in November 2009.  These surgical procedures along with their complications resulted in the Veteran's being in a very debilitated state for extended periods of time both in the ICU as well as in post-hospitalization follow-up and rehab follow-up.  The examiner opined, however, that after review of the materials that the Veteran's claim Parkinson disease, tremors, heart disease, dementia, lung damage. and kidney damage are not caused by or the result of any carelessness, negligence, lack of proper skill, errors in judgment, furnished during hospital care, medical and surgical treatment, nor were these complications not reasonably foreseen.

In a December 2010 addendum opinion report by the September 2010 VA examiner, he found that the Veteran's having developed an anastomotic leak following a hemicolectomy for cancer of the colon was a foreseeable event and would have been fully anticipated by the treating surgeon and in this particular case was timely and appropriately addressed.  Concerning the other issues of the Veteran's Parkinson s disease, tremors, heart disease, dementia, lung damage, and kidney damage as being the result of the Veteran's having developed an anastomotic leak, these medical possibilities again were not outside complications reasonably foreseeable.   In this particular case there is no clinical evidence that these medical conditions were not noted and addressed appropriately and timely in light of his extended hospitalization as a result of his anastomotic leak and as stated in the previous opinion were not the result of carelessness, neglect, lack of proper skill, or error in judgment on the part of the medical or surgical treatment. 

In a May 2016 VA opinion, the examiner found that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or any other instance of fault by VA in the furnishing of hospital care.  The examiner also determined any event was reasonably foreseeable and that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  Furthermore, the examiner found that VA did not furnish hospital care, medical or surgical treatment or examination without the Veteran's consent.  Finally, the examiner found that the proximate cause of additional disability was reasonably foreseeable.  The examiner explained that after reviewing all the available evidence, it is less likely as not that the Veteran incurred any additional disability including Parkinson's, tremors, heart damage, dementia, lung damage and kidney damage by the right hemicolectomy in 2008, the anastomotic leak repair in 2009, and subsequent post-operative care.  The examiner opined that there is no evidence of a causal link to the veterans claimed conditions and his surgeries.  Moreover, the examiner found that it is less likely as not that there was any negligence, lack of proper skill, error in judgement or similar instances of fault on part of the VA in furnishing the December 2008 right hemicolectomy, the January 2009 anastomotic repair or the post-operative repair for each surgery. The Veteran and their family were advised of the risks of surgery and possible foreseeable events.  A leak of the anastomosis was listed as a foreseeable event among other possible foreseeable events of the surgery.  The Veteran and his daughter understood the risks and wished to proceed with the surgery.  The examiner also found that the evidence did not show that the surgical staple was improperly placed or that it was the cause of the anastomotic leak or that the veteran's post-surgical complaints were ignored by the staff.  The leak of the anastomosis is a foreseeable event that is not considered to be due to negligence.  There was no fault or neglect found with the surgeon or the VA staff.  If there was any disability due to the leak and sepsis it would be considered a part of the foreseeable event. 

A January 2017 VHA opinion was obtained from Dr. AG, a physician Board Certified in Colon and Rectal Surgery.  The examiner reviewed the Veteran's pertinent medical history, including the operative records from December 31, 2008 and January 1, 2009.  The examiner noted that following the discovery of colon cancer subsequent to a colonoscopy, in December 2008 the Veteran underwent a right hemicolectomy.  Dr. AG continued as follows:

The veteran underwent a Right Hemicolectomy on 12/31/2008 where a side to side functional end to end anastomosis was created between terminal ileum and proximal transverse colon using 3 fires of blue load GIA 75 stapler and a TA stapler.  At [the] time of surgery anastomosis was inspected and was felt to be viable, without tension and secure.  It was tested for patency and inspected for integrity.

On 1/11/2009, the veteran underwent an Exploratory Lap, lysis of adhesions, repair of anastomosis and diverting loop ileostomy.  At the time of surgery no frank stool was seen in the abdomen but purulent fluid was seen.  Cause of this was determined to be a 5-7 mm hole in the TA staple line.  [The Veteran] was washed out, anastomosis was repaired and was diverted proximally to ensure healing of the anastomosis.

The examiner stated that from reviewing the operative records, it was his opinion that the standard of care was followed.  The leak rate for bowel anastomosis is about 5%.  In reviewing the operative records all steps in performing a bowel anastomosis were appropriately followed.  As unfortunate as it is the anastomosis leaked, but it was not due to carelessness, negligence, or lack of proper skill or error in judgment.  The examiner then addressed several points.  First, the surgery began at 2:15 pm and ended around 4:30 pm, which is a reasonable and appropriate time for right hemicolectomy.  Second, the staple was correctly fired upon review of the operative report.  Third, the Veteran's stay was not unusually long as the average stay after such a surgery is about 5 to 6 days.  Fourth, he addressed that another physician had told the Veteran's daughter that the leak happened on day one after the surgery.  The examiner stated that there is no way know when the staple came loose and isn't sure how the physician could arrive at such a conclusion.  

The examiner then reviewed the post-operative records from December 31, to January 7, and noted that the Veteran had no fevers, started passing flatus on day 4, and had bowel movements on day 5.  Additionally, he was seen and evaluated daily and had no elevation in his white blood cell count, and given the lack of such findings and any other objective physical exam findings, additional imaging studies were not warranted.  An ultrasound or x-ray at that point was not clinically indicated.  When the Veteran returned on January 10, with findings of somnolence, lethargy, and increasing abdominal pain, appropriate imaging studies were done at that time.  This was appropriate care.  The examiner noted that as a result of the anastomotic leak, the Veteran did have a long and protracted course in the hospital and rehab center.  He noted that Parkinson's, tremors, and the heart disorder, but not the kidney disorder, were aggravated by the surgery and protracted hospitalization.  At the conclusion of his January 2017 VHA opinion, Dr. AG indicated that the Veteran had additional disability, an anastomotic leak, caused by surgical treatment (a right hemicolectomy) provided by VA in December 2008 and January 2009.  

First, the Board finds that service connection for the cause of the Veteran's death is not warranted based on failure to give informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  The Veteran has made no assertions that he was not properly informed or failed to give consent for the December 2008 and January 2009 surgical procedures.  Additionally, the informed consent as noted in the records shows that the Veteran was advised of the potential for a leak.  Based on the foregoing, the Board finds that the development of anastomotic leak during the surgery undergone by the Veteran in December 2008 was reasonably foreseeable, and adequate informed consent (a related question of foreseeability) for the operation had been properly obtained.  38 C.F.R. § 3.361(d)(2).

Second, the Board finds that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the December 2008 and January 2009 surgical procedures, and that the standard of case was followed.  In the January 2017 opinion, Dr. AG specifically stated that it was less likely than not that the anastomotic leak had been caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the December 2008 and January 2009 surgeries or during the postoperative course during those hospitalizations.  Dr. AG specifically addressed the Veteran's assertions that the Veteran's surgery had taken an inappropriate period of time, that stapling had been performed incorrectly, and that the Veteran should have been hospitalized only three days as opposed to a longer period.  Dr. AG also addressed a purported statement by a physician who had indicated that the Veteran's leak "happened on day one."  Dr. AG stated that there was "no way to know" that the staple had come loose on day one or any other particular day.

Dr. AG also noted that in reviewing records from the postoperative course after the first surgery to the discharge (12/31/2008 to 1/7/2009), the Veteran had not had any fevers and had started to have bowel movements on day 5 and was seen and evaluated by the surgical team every day.  Dr. AG stated that as there had been no objective physical examinations findings, no blood work abnormality or other findings that would warrant additional imaging studies.  In addressing the contention that the Veteran had not "felt right," and something additional should have been done, Dr. AG indicated that the records did not reveal that any additional diagnostic studies should be undertaken and that ultrasound or X-rays were clinically not indicated.  Dr. AG further noted that when the Veteran presented with somnolence, lethargy, and increasing abdominal pain, treatment had been appropriate as a CT scan had been performed at that time.

The Board finds that the January 2017 VHA opinion is of great probative value.  The opinion report contained a comprehensive review of the Veteran's medical records and also had a well-reasoned rationale for the opinions provided, and noted that pertinent medical literature had been consulted.  Further, Dr. AG specifically addressed the Veteran's assertions of negligence on the part of VA (including stapling and duration of hospitalization) and stated why such assertions did not reflect an inadequate level of care by VA in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Dr. AG's opinions made specific reference to pertinent medical records associated with the Veteran's December 2008 and January 2009 surgical procedures.  The issue of foreseeability as well as the overall question of negligence on the part of VA was addressed.  The 2010 VA examiner also reached the same conclusions, despite not providing substantial supporting explanation.  Accordingly, the opinion is assigned significant probative value.  

Multiple letters from family and friends have revealed that the Veteran's condition had changed subsequent to the Veteran's VA surgical treatment beginning in December 2008.  The Board has reviewed the Veteran and AY's statements, including their credible hearing testimony.  While the Veteran and AY (and the other family members) are competent to report the Veteran's symptoms associated with the VA surgeries performed in this case, the record does not demonstrate that the Veteran or AY has any special training or acquired any medical expertise in the area of colectomy surgical procures.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis).  Therefore, the Board finds that the Veteran's and AY's opinions in this regard are outweighed by Dr. AG's specific and reasoned opinions.

At the conclusion of his January 2017 VHA opinion, Dr. AG indicated that the Veteran's anastomotic leak from the December 2008 VA surgery had likely aggravated his Parkinson's disease, tremors, dementia, heart, lung and kidney disease.  However, as such was derived from the anastomotic leak, compensation for such aggravation is not warranted.

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the foreseeable additional disability of anastomotic leak caused by surgical treatment provided by VA in December 2008 and January 2009, was not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include obtaining adequate informed consent.  For these reasons, the Board finds that a preponderance of the evidence is against the claim.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's current health problems due to surgical treatment and post-operative care by the Department of Veterans Affairs (VA) beginning in December 2008 is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


